Citation Nr: 1119363	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for joint pain.

2.  Entitlement to service connection for blurred vision. 

3.  Entitlement to service connection for breathing problems.

4.  Entitlement to service connection for liver problems.

5.  Entitlement to service connection for digestive problems.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for tooth decay.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to non-service-connected pension.

10.  Entitlement to service connection for an acquired anxiety disorder, to include posttraumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the benefits sought on appeal.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for anxiety specifically, the Board notes that the Veteran has been provisionally diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both posttraumatic stress disorder (PTSD) and anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for diabetes and lung cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his November 2010 hearing before the undersigned Veterans Law Judge, prior to the Board's promulgation of a decision, the Veteran expressed his desire to withdraw his appeal of his claims of entitlement to service connection for joint pain, blurred vision, breathing problems, liver problems, digestive problems, headaches, tooth decay, and a sleep disorder, as well as entitlement to non-service-connected pension.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal of the issues of entitlement to service connection for joint pain, blurred vision, breathing problems, liver problems, digestive problems, headaches, tooth decay, and a sleep disorder, as well as entitlement to non-service-connected pension, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2010).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2010).

At his November 2010 hearing before the undersigned Veterans Law Judge, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal of his claims of entitlement to service connection for joint pain, blurred vision, breathing problems, liver problems, digestive problems, headaches, tooth decay, and a sleep disorder, as well as entitlement to non-service-connected pension.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to service connection for joint pain, blurred vision, breathing problems, liver problems, digestive problems, headaches, tooth decay, and a sleep disorder, or the claim of entitlement to non-service-connected pension.  Accordingly, the Board will dismiss the appeal as to these issues.


ORDER

The appeal for entitlement to service connection for joint pain is dismissed.

The appeal for entitlement to service connection for blurred vision is dismissed. 

The appeal for entitlement to service connection for breathing problems is dismissed.

The appeal for entitlement to service connection for liver problems is dismissed.

The appeal for entitlement to service connection for digestive problems is dismissed.

The appeal for entitlement to service connection for headaches is dismissed.

The appeal for entitlement to service connection for tooth decay is dismissed.

The appeal for entitlement to service connection for a sleep disorder is dismissed.

The appeal for entitlement to non-service-connected pension is dismissed.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, a review of the record reflects that the Veteran has not been sent the necessary VCAA notice relating specifically to the part of his claim dealing with service connection for PTSD.  The Board notes in that connection that the RO sent the Veteran a letter in May 2007 that generally advised him of the evidence and information required to substantiate a claim for entitlement to service connection.  However, the Veteran has not yet been specifically informed of the type of information or evidence necessary to substantiate a claim of service connection for PTSD, which differs from the usual service connection claim. Thus, further action is required to ensure compliance with the enhanced duty-to-notify and duty-to-assist provisions of the VCAA. 

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also acknowledges that the Veteran reported at his November 2010 hearing before the undersigned Veterans Law Judge that he has been seeking treatment for his psychiatric disability at the Edith Nourse Rogers Memorial Veterans Hospital in Bedford, Massachusetts.  However, it does not appear that, aside from a four-page excerpt submitted by the Veteran, any records from the Bedford VA facility are present in the Veteran's claims file.  

The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain any examination or treatment records from the Edith Nourse Rogers Memorial Veterans Hospital and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran has contended that he has an acquired psychiatric disorder as a result of multiple stressors.  In particular, the Veteran stated at his November 2010 hearing before the undersigned Veterans Law Judge that he experienced incoming enemy fire "probably every other week" for the entirety of his time stationed in the Republic of Vietnam.  The RO previously denied the Veteran's claim on the basis that he did not carry a clear diagnosis of any acquired psychiatric disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

Initially, as noted above, there is no evidence that the Veteran engaged in combat with an enemy force.  In fact, the Veteran himself has not asserted that he engaged in combat.  However, in this case, the Veteran's DD Form 214 confirms that he served in the Republic of Vietnam, as evidenced by his receipt of the Vietnam Service Medal and the Vietnam Campaign Medal.  The Board finds that, under the new 38 C.F.R. 3.304(f)(3), the Veteran thus had "service in a location that would involve 'hostile military or terrorist activity'."  VBA Training Letter 211B (10-05), dated July 16, 2010.  The Board further finds that the Veteran's claimed stressors, involving experiencing enemy fire on multiple occasions during his tour of duty in Vietnam, are consistent with the places, types, and circumstances of the Veteran's service; thus, the Veteran's lay statements alone are sufficient to corroborate the stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44.  

Regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has been assigned a provisional diagnosis of PTSD.  In that connection, the Board notes that the Veteran was assigned a diagnosis of "probable" PTSD at a July 2010 VA treatment visit, and had previously been diagnosed with anxiety disorder in June 2010.  However, the Veteran indicated at his November 2010 hearing that he was undergoing further treatment and testing with his VA treatment providers, documentation of which is not of record.  The Board further notes that the Veteran has not been provided a VA examination in conjunction with his claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  

In light of this, and because the record does not reflect that the Veteran has been provided a firm diagnosis of PTSD specifically by a VA or VA-contracted psychiatrist or psychologist who confirms that the identified stressors are adequate to support a diagnosis of PTSD, the Board finds it necessary to secure a new examination to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor sor otherwise suffers from an acquired psychiatric disorder related to service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VAMC treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the Veteran's claim for an acquired psychiatric disorder, to include PTSD and anxiety disorder, on remand the AOJ must schedule him for a VA psychiatric examination in order to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which suggest that he also has a current diagnosis of anxiety disorder.

In view of the foregoing, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.

In particular, the AOJ must send the Veteran a corrective VCAA notice that explains what evidence and information is required to substantiate a claim of service connection for an acquired psychiatric disorder, and specifically what evidence and information is required to substantiate a claim of service connection for PTSD.  See 38 C.F.R. § 3.159 (2010).  In the letter, the AOJ must provide the Veteran and his representative with the language of the new PTSD regulation, 75 Fed. Reg. 39,852.  The Veteran should also be invited to submit any pertinent evidence in his possession.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the Edith Nourse Rogers Memorial Veterans Hospital any available medical records pertaining to the Veteran's examination or treatment at that facility at any time.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


